



Exhibit 10.3


AMKOR TECHNOLOGY, INC.
SECOND AMENDED AND RESTATED 2007 EQUITY INCENTIVE PLAN


RESTRICTED STOCK AWARD AGREEMENT
Unless otherwise defined herein, the terms defined in the Amkor Technology, Inc.
Second Amended and Restated 2007 Equity Incentive Plan (the “Plan”) will have
the same defined meanings in this Restricted Stock Award Agreement (the “Award
Agreement”).


Participant Name:  
          
You have been granted the right to receive an Award of Restricted Stock, subject
to the terms and conditions of the Plan and this Award Agreement, as follows:


Grant Number             
               
Date of Grant                        ________


Vesting Commencement Date        ________


Number of Shares Granted 
       
Vesting Schedule:


Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock will vest and the Company’s right to reacquire the
Restricted Stock will lapse in accordance with the following schedule:




1.Grant. The Company hereby grants to the individual named in this Award
Agreement (“Participant”) under the Plan for services and as a separate
incentive in connection with his or her services and not in lieu of any salary
or other compensation for his or her services, an Award of Shares of Restricted
Stock, subject to all of the terms and conditions in this Award Agreement and
the Plan, which is incorporated herein by reference. In the event of a conflict
between the terms and conditions of the Plan and the terms and conditions of
this Award Agreement, the terms and conditions of the Plan will prevail.


2.    Escrow of Shares.
(a)    All Shares of Restricted Stock will, upon execution of this Award
Agreement, be delivered and deposited with an escrow holder designated by the
Company (the “Escrow Holder”). The Shares of Restricted Stock will be held by
the Escrow Holder until such time as the Shares of Restricted Stock vest or the
date Participant ceases to be a Service Provider (if earlier).
(b)    The Escrow Holder will not be liable for any act it may do or omit to do
with respect to holding the Shares of Restricted Stock in escrow while acting in
good faith and in the exercise of its judgment.
(c)    Upon Participant’s termination as a Service Provider for any reason, the
Escrow Holder, upon receipt of written notice of such termination, will take all
steps necessary to accomplish the transfer of the unvested Shares of Restricted
Stock (after giving effect to any accelerated vesting resulting from such
termination) to the Company. Participant hereby appoints the Escrow Holder with
full power of substitution, as Participant’s true and lawful attorney‑in‑fact
with irrevocable power and authority in the name and on behalf of Participant to
take any action and execute all documents and instruments, including, without
limitation, stock powers which may be necessary to transfer the certificate or
certificates evidencing such unvested Shares of Restricted Stock to the Company
upon such termination.
(d)    The Escrow Holder will take all steps necessary to accomplish the
transfer of Shares of Restricted Stock to Participant after they vest following
Participant’s request that the Escrow Holder do so.
(e)    Subject to the terms hereof, Participant will have all the rights of a
stockholder with respect to the Shares while they are unvested; provided,
however, that if any (x) dividends or distributions are paid in Shares or other
property, the Shares or other property will be subject to the same restrictions
on transferability and forfeitability as the Shares of Restricted Stock with
respect to which they were paid and (y) dividends are paid in cash, such cash
dividends will be withheld (in the Company’s general assets) and paid only upon
the vesting of the underlying Shares of Restricted Stock (with such cash
dividends to be forfeited upon the forfeiture of the underlying Shares of
Restricted Stock).
(f)    In the event of any recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Shares or other securities of the Company, or other
change in the corporate structure of the Company, affecting the Shares, in which
the Shares of Restricted Stock are increased, reduced or otherwise changed, and
by virtue of any such change Participant in his or her capacity as owner of
unvested Shares of Restricted Stock (if applicable) is entitled to new or
additional or different shares of stock, cash or securities (other than rights
or warrants to purchase securities); such new or additional or different shares,
cash or securities will thereupon be considered to be unvested Shares of
Restricted Stock and will be subject to all of the conditions and restrictions
which were applicable to the unvested Shares of Restricted Stock pursuant to
this Award Agreement. If Participant receives rights or warrants with respect to
any unvested Shares of Restricted Stock, such rights or warrants may be held or
exercised by Participant, provided that until such exercise any such rights or
warrants and after such exercise any shares or other securities acquired by the
exercise of such rights or warrants will be considered to be unvested Shares of
Restricted Stock and will be subject to all of the conditions and restrictions
which were applicable to the unvested Shares of Restricted Stock pursuant to
this Award Agreement. The Administrator in its absolute discretion at any time
may accelerate the vesting of all or any portion of such new or additional
shares of stock, cash or securities, rights or warrants to purchase securities
or shares or other securities acquired by the exercise of such rights or
warrants.
(g)    The Company may instruct the transfer agent for its Common Stock to place
a legend on the certificates representing the Restricted Stock or otherwise note
its records as to the restrictions on transfer set forth in this Award
Agreement.
3.    Vesting Schedule. The Shares of Restricted Stock awarded by this Award
Agreement will vest in accordance with the vesting provisions set forth in this
Award Agreement. Unless otherwise provided in the vesting provisions set forth
in this Award Agreement, Shares of Restricted Stock scheduled to vest on a
certain date or upon the occurrence of a certain condition will not vest in
Participant in accordance with any of the provisions of this Award Agreement,
unless Participant has been continuously a Service Provider from the Date of
Grant until the date such vesting is scheduled to occur.
4.    Forfeiture upon Termination of Status as a Service Provider.
Notwithstanding any contrary provision of this Award Agreement, but subject to
the vesting provisions set forth in this Award Agreement, the balance of the
Shares of Restricted Stock that have not vested at the time of Participant’s
termination as a Service Provider for any reason will be forfeited (with no
consideration due the Participant) and automatically transferred to and
reacquired by the Company at no cost to the Company upon the date of such
termination and Participant will have no further rights thereunder. Participant
hereby appoints the Escrow Agent with full power of substitution, as
Participant’s true and lawful attorney-in-fact with irrevocable power and
authority in the name and on behalf of Participant to take any action and
execute all documents and instruments, including, without limitation, stock
powers which may be necessary to transfer the certificate or certificates
evidencing such unvested Shares to the Company upon such termination as a
Service Provider.
5.    Death of Participant. Any distribution or delivery to be made to
Participant under this Award Agreement will, if Participant is then deceased, be
made to Participant’s designated beneficiary, or if no beneficiary survives
Participant, the administrator or executor of Participant’s estate. Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.


6.    Tax Withholding. The Participant is responsible for payment or
satisfaction of any federal, state, local and other taxes which must be paid or
withheld in connection with this Award and the vesting of Shares hereunder, and
no certificate representing the Shares of Restricted Stock may be released from
the escrow established pursuant to Section 2, unless and until such satisfactory
arrangements shall have been made. The Company and its subsidiaries are
authorized to deduct from any payment owed to Participant any taxes required to
be withheld with respect to the grant and/or vesting of the Shares in an amount
equal to the maximum statutory rate for each applicable jurisdiction. If the
Participant is subject to Section 16 of the Exchange Act at the time the tax
withholding obligation becomes due, the Administrator will satisfy any tax
withholding obligation by directing the Company to withhold a number of whole
Shares from those that Participant would otherwise have received upon the
vesting of the Award having a Fair Market Value (determined as of the date on
which the withholding obligation arises) equal to the maximum statutory tax
withholding rate for each applicable jurisdiction (with any shortfall in
withholding due to fractional shares to be paid in cash by Participant), unless
otherwise agreed by the Administrator and the Participant. If the Participant is
not subject to Section 16 of the Exchange Act at the time the tax withholding
obligation becomes due, the Administrator may decide in its sole discretion, at
the time such tax withholding obligation arises, to allow the Participant to
satisfy any tax withholding obligation by directing the Company to withhold a
number of whole Shares from those that Participant would otherwise have received
upon the vesting of the Award having a Fair Market Value (determined as of the
date on which the withholding obligation arises) equal to the maximum statutory
tax withholding rate for each applicable jurisdiction (with any shortfall in
withholding due to fractional shares to be paid in cash by Participant), unless
otherwise agreed by the Administrator and the Participant.
7.    Rights as Stockholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares have been issued, recorded on
the records of the Company or its transfer agents or registrars, and delivered
to Participant or the Escrow Agent. Except as provided in Section 2(e), after
such issuance, recordation and delivery, Participant will have all the rights of
a stockholder of the Company with respect to such Shares, including voting and
receipt of dividends and distributions on such Shares.
8.    No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF THE SHARES OF RESTRICTED STOCK PURSUANT TO THE VESTING
SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL
OF THE COMPANY (OR THE SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS RESTRICTED STOCK OR ACQUIRING
SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF
THE COMPANY (OR THE SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.
9.    Address for Notices. Any notice to be given to the Company under the terms
of this Award Agreement will be addressed to the Company, in care of its General
Counsel at Amkor Technology, Inc., 1900 South Price Road, Chandler, Arizona,
85286, or at such other address as the Company may hereafter designate in
writing.
10.    Grant is Not Transferable. Except to the limited extent provided in
Section 5, the unvested Shares subject to this grant and the rights and
privileges conferred hereby will not be transferred, assigned, pledged or
hypothecated in any way (whether by operation of law or otherwise) and will not
be subject to sale under execution, attachment or similar process. Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of any
unvested Shares of Restricted Stock subject to this grant, or any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately will become null and void.
11.    Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Award Agreement will be binding upon and inure
to the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto (provided that neither the Shares of Restricted
Stock nor this Award Agreement may be assigned by Participant).
12.    Additional Conditions to Release from Escrow. The Company will not be
required to issue any certificate or certificates for Shares hereunder or
release such Shares from the escrow established pursuant to Section 2 prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration or other qualification of such Shares
under any state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Administrator, in its absolute discretion, deems necessary or
advisable; (c) the obtaining of any approval or other clearance from any state
or federal governmental agency, which the Administrator, in its absolute
discretion, determines to be necessary or advisable; and (d) the lapse of such
reasonable period of time following the date of grant of the Restricted Stock as
the Administrator may establish from time to time for reasons of administrative
convenience.
13.    Administrator Authority. The Administrator has the power to interpret the
Plan and this Award Agreement and to adopt such rules for the administration,
interpretation and application of the Plan and this Award Agreement as are
consistent therewith and to interpret or revoke any such rules (including, but
not limited to, the determination of whether or not any Shares of Restricted
Stock have vested). All actions taken and all interpretations and determinations
made by the Administrator in good faith will be final and binding upon
Participant, the Company and all other interested persons. No member of the
Administrator will be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Award
Agreement.
14.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Shares of Restricted Stock or the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.
15.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Award Agreement.
16.    Agreement Severable. In the event that any provision in this Award
Agreement is held invalid or unenforceable, such provision will be severable
from, and such invalidity or unenforceability will not be construed to have any
effect on, the remaining provisions of this Award Agreement.
17.    Modifications to the Award Agreement. The Plan and this Award Agreement
constitute the entire understanding of the parties on the subjects covered
herein. Participant expressly warrants that he or she is not accepting this
Award Agreement in reliance on any promises, representations, or inducements
other than those contained herein. Except as otherwise provided herein or in the
Plan, modifications to this Award Agreement can be made only in an express
written contract executed by Participant and a duly authorized officer of the
Company.
18.    Code Section 409A. The Award Agreement is intended to comply with, or be
exempt from, Code Section 409A and all regulations, guidance, compliance
programs and other interpretative authority thereunder, and shall be interpreted
in a manner consistent therewith. Notwithstanding anything contained herein to
the contrary, in the event the Award Agreement is subject to Code Section 409A,
the Company may, in its sole discretion and without Participant’s prior consent,
amend the Plan and/or the Award Agreement, adopt policies and procedures, or
take any other actions as deemed appropriate by the Company to (i) exempt the
Plan and/or the Award Agreement from the application of Code Section 409A,
(ii) preserve the intended tax treatment of the Award Agreement or (iii) comply
with the requirements of Code Section 409A. Notwithstanding anything contained
herein to the contrary, in no event shall the Company or any Subsidiary have any
liability or obligation to any Participant or any other person in the event that
the Plan or the Award Agreement is not exempt from, or compliant with, Code
Section 409A.
19.    Amendment, Suspension or Termination of the Plan. By accepting this
Award, Participant expressly warrants that he or she has received an Award of
Restricted Stock under the Plan, and has received, read and understands the
Plan. Participant understands that the Plan is discretionary in nature and may
be amended, suspended or terminated by the Company at any time.
20.    Governing Law. This Award Agreement will be governed by the laws of the
State of Delaware, without giving effect to the conflict of law principles
thereof. For purposes of litigating any dispute that arises under this Award or
this Award Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of Arizona, and agree that such litigation will be
conducted solely in the courts of Maricopa County, Arizona, or the federal
courts for the United States for the District of Arizona.
21.    Agreement. By Participant’s signature and the signature of the Company’s
representative below, Participant and the Company agree that this Award of
Restricted Stock is granted under and governed by the terms and conditions of
the Plan and this Award Agreement. Participant has reviewed the Plan and this
Award Agreement in their entirety, has had an opportunity to obtain the advice
of counsel prior to executing this Award Agreement and fully understands all
provisions of the Plan and Award Agreement. Participant hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and Award Agreement.
Participant further agrees to notify the Company upon any change in the
residence address indicated below.


PARTICIPANT                                AMKOR TECHNOLOGY, INC.


                
By:     _______________________   


Title: ________________________
 
 
Signature: _______________________
 
 
 

    
Print Name: ______________________
                       
Address: ________________________


__________________________


